By t7ie Court.

Warner, J.
delivering the opinion.
[1.] The only question made by the record here, is, whethei' the returns of an administrator, to the Court of Ordinary, of his accounts with the estate, and which have been allowed, by the Court, are only prima facie evidence for him, or conclusive evidence in his favor.
This question appears to have been viewed differently, in the different States of the Union. In Maryland, where the question appears to have been well considered, a decree, in the Orphan’s Court, settling an account, washeld to b oprima facie only. Hackett, adm’r vs. Glenn. 7 Har. & John, 23. Gist’s adm’r vs. Cockey, Ibid, 134. 139. By the Act of 1810, executors, administors, and guardians, are required to render a full, and correct account of the estate, and the condition of the estate, which they may have in their possession, annually to the Inferior Court, while sitting for Ordinary purposes, on oath, together with the necessary vouchers, relating thereto, and it is made the duty of the Court, after examining such accounts, to approbate or reject the same. Prince, 240. The argument for the defendant in error, is, that the Court of Ordinary, having received and allowed the accounts of the administrator, that judgment is conclusive, and the fraudulent character of such accounts, cannot be inquired into, in this collateral manner. Now, these accounts, are made out by the administrator, himself, and the vouchers procured by him, and submitted to the Court, upon his ex parte statement, and it is upon his ex parte statement alone, that the Court receives, and allows them to be entered, to his credit. The testimony offered, was to show, that this account of the administrator, so offered, and allowed by the Court, was fraudulent. Although, when offered to the Court of Ordinary, upon the ex parte statement of the administrator, it appeared fair, and just, yet in point of fact, the administrator practised a fraud, not only upon the Court, but upon the distributees of the estate; and now, when their rights are to be prejudiced by it, they propose to establish the fraud, by proving that the account, prepared and pre*33sented to the Court of Ordinary, by the administrator, apparently just and correct, had no foundation in fact, and was fraudulently raised by the administrator, after the intestate’s death; that in her lifetime, he promised to board her gratuitously, if she would remove with her property, to his residence, and would loan out her money, and hire out her negroes, free of charge. Assuming the facts offered to be proven, to be true, we have no hesitation in saying, that the administrator cannot protect himself, under the judgment of the Court of Ordinary, allowing an account raised by him, under such circumstances. A judgment, decree, or sentence, may be impeached by proof. First, that such judgment never existed, or was void ah initi. Secondly, that it was frauclt¿lent, and covinous. 1 Starkie’s Ev. 252. Borden vs. Fitch, 15 John. Rep. 145. The rule, which has generally been recognised in this State, by our Courts, is, that the returns of an executor, administrator, and guardian, to the Court of Ordinary, and allowed by that Court, are to be considered as prima facie evidence only, in favor of such executor, administrator, and guardian ; and that creditors, legatees, distributees, and wards, may impeach such returas, by evidence, in other Courts, the burden of proof, being on the party, who seeks to impeach them. This, we have no doubt, is the safe and correct rule, for it will not do to say, that because an executor, administrator, or guardian, by false, andfraudulent accounts, supported by his ex parte acts, and statements, and thereupon allowed by the Court, shall be held conclusive in Ms own favor. Such a rule would be allowing the party to protect himself, and derive a benefit to himselfj from his own fraudulent conduct. In Fermere’s case, Lord Coke said: “ Fraud vitiates all judicial acts, whether ecclesiastical, or temporal.” 3 Coke, 78.
Let the judgment of the Court below be reversed, and anew trial granted.